In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1020V
                                          UNPUBLISHED


    MAX MAYHEW,                                                 Chief Special Master Corcoran

                         Petitioner,                            Filed: September 9, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Robert Joel Krakow, Law Office of Robert J. Krakow, PC, New York, NY, for Petitioner.

Steven Santayana, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

       On August 14, 2020, Max Mayhew filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine that was administered
to him on August 30, 2017. Petition at 1; Stipulation, filed on September 8, 2022, at ¶¶
2, 4. Petitioner further alleges that he received the vaccine in the United States, that he
experienced the residual effects of his injury for more than six months, and there has
been no prior award or settlement of a civil action for damages as a result of his alleged
condition. Petition at 1, 14-15; Stipulation at ¶¶ 3-5. “Respondent denies that [P]etitioner
sustained a SIRVA Table injury; denies that the vaccine caused [P]etitioner’s alleged
shoulder injury or any other injury; and denies that his current condition is a sequela of a
vaccine-related injury.” Stipulation at ¶ 6.


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on September 8, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $27,500.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


                                           )
MAX MAYHEW,                                )
                                           )
               Petitioner,                 )
                                           )          No. 20-1020V
        v.                                 )          Chief Special Master Corcoran
                                           )          ECF
SECRETARY OF HEALTH AND                    )
HUMAN SERVICES,                            )
                                           )
               Respondent                  )
                                         __)

                                         STIPULATION

       The parties hereby stipulate to the following matters:

        1.     Max Mayhew ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for an injury allegedly related to petitioner's receipt

of the influenza ("flu") vaccine, which is a vaccine contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3 (a).

       2.      Petitioner received the flu vaccine on August 30, 2017, in his right ann.

       3.      The vaccination was administered within the United States.

       4.      Petitioner alleges that he sustained a right shoulder injury related to vaccine

administration ("SIRVA") within the Table time period after receiving the flu vaccine, that the

flu vaccine was the cause-in-fact of his alleged right shoulder injury, and that he experienced the

residual effects ofthis condition for more than six months.

       5.      Petitioner represents that there has been no prior award or settlement of a civil

action for damages on his behaJfas a result of his a11eged injury.
        6.      Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injury or any other injury; and denies that his

current condition is a sequela ofa vaccine-related injury.

        7.      Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.      As soon as practicable after an entry ofjudgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-2l (a)(l), the Secretary ofHealth and Human

Services will issue the following vaccine compensation payment:

       A lump sum ofS27,SOO.OO in the form ofa check payable to petitioner. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-lS(a).

       9.      As soon as practicable after the entry ofjudgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to furtherproceedi~

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

       10.     Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.



                                                  2
        11.    Payment made pursuant to paragraph 8 of this Stipulation and any amounts

awarded pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C.

§ 300aa-l 5(i), subject to the availability ofsufficient statutory funds.

        12.    The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees and litigation costs, and past unreimbursable expenses, the money

provided pursuant to this Stipulation will be used solely for the benefit of petitioner as

contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the

conditions of 42 U.S.C. § 300aa-l S(g) and (h).

        13.    In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalfof his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit, and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(includingagreements,judgments,claims, damages, loss ofservices, expenses and aJl demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program,42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and alt

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on August 30, 2017, as

alleged by petitioner in a petition for vaccine compensation filed on or about August 14, 2020, in

the United States Court of Federal Claims as petition 20-1020V.

        14.     If petitioner should die prior to entry ofjudgment, this agreement sha11 be

voidable upon proper notice to the Court on behalfofeither or both of the parties.




                                                  3
        15.     If the special master fails to issue a decision in complete conformity with the

tenns of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete confonnitywith the tenns of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.    This Stipulation expresses a full and complete negotiated settlement ofliability

and damages claimed under the National Childhood Vaccine Injury Act of l 986, as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and clearly agreed to. The parties further agree and understand that the award described in

this Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature ofthe injury or condition or in the

items of compensation sought is not grounds to modify or revise this agreement.

        17.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's aUe ged SIRVA,

or any other injury, or his current condition, or that petitioner suffered an injury contained in the

Vaccine Injury Table.

        18.    All rights and obligations of petitioner here\.Ulder shall apply equally to

petitioner's heirs, executors, administrators, successors, and/or assigns.

                                        END OF STIPULATION




                                                  4
Respectfully submitted,

PETITIONER:



MAX MAYHEW


ATTORNEY OF RECORD                                          AUTHORIZED REPRESENTATIVE
FOR PETITIONER:                                             OF THE ATTORNEY GENERAL:


  ~U:~
ROBERT J. KRAKOW, ESQ.                                      HEATHER L. PEARLMAN            ,.   --
Law Office ofRobertJ. Krakow, P.C.                          Deputy Director
233 Broadway, Suite 2320                                    Torts Branch
New York, NY I 0279                                         Civil Division
Tel: 212-227-0600                                           U.S. DepartmentofJustice
rkrakow@krakowlaw.com                                       P.O. Box 146
                                                            Benjamin Franklin Station
                                                            Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                                   ATTORNEYOFRECORDFOR
OF mE SECRETARY OF HEALm                                    RESPONDENT:
AND HUMAN SERVICES:
George R. Grimes OlgltallyslgnedbyGe«g!R.
                       Gnmes ·Sl4
-S 14                  Oatttl022.08.191S:20:46-04'00'

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury                                Trial Attorney
 Compensation Programs                                      Torts Branch
Health Systems Bureau                                       Civil Division
Health Resources and Services                               U.S. Department of Justice
 Administration                                             P.O.Box 146
U.S. Department of Health                                   Benjamin Franklin Station
 and Human Services                                         Washington, DC 20044-0146
5600 Fishers Lane, 08N 146B                                 Tel: (202)451 -7675
Rockville, MD 20857                                         steven.c.santayana@usdoj.gov



Dated:   ~ ( '{)   p-:),
                                                        s